 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. GRADFORD,                              No. 1:18-cv-01364-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   GUILTRON,                                         CERTAIN CLAIMS
15                      Defendant.                     (Doc. No. 22)
16

17

18          Plaintiff William J. Gradford is a state prisoner appearing pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 12, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint and issued findings and recommendations, finding that plaintiff had stated a cognizable

23   claim against defendant Guiltron for retaliation in violation of plaintiff’s First Amendment rights,

24   but that he had failed to state any other cognizable claims. (Doc. No. 22.) In addition, the

25   magistrate judge concluded that plaintiff had already been given an opportunity to amend his

26   original complaint, with ample guidance from the court, and that the deficiencies in his first

27   amended complaint are not capable of being cured by amendment. (Id. at 11.) Thus, the pending

28   findings and recommendations recommend that this action proceed only on plaintiff’s claim
                                                      1
 1   against defendant Guiltron for retaliation, and that plaintiff’s other claims be dismissed with

 2   prejudice for failure to state a claim upon which relief can be granted. (Id. at 11–12.) The

 3   findings and recommendations were served on plaintiff and contained notice that any objections

 4   thereto were due within fourteen (14) days after service. (Id. at 12.)

 5          On February 21, 2020, plaintiff notified the court that he has no objections to the pending

 6   findings and recommendations. (Doc. No. 23.)

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 9   court finds the findings and recommendations to be supported by the record and proper analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on February 12, 2020 (Doc. No. 22) are

12                  adopted in full;

13          2.      This action now proceeds only on plaintiff’s retaliation claim brought against

14                  defendant Guiltron;

15          3.      All other claims are dismissed with prejudice for failure to state a cognizable claim

16                  for relief; and

17          4.      This matter is referred back to the assigned magistrate judge for further

18                  proceedings consistent with this order.

19   IT IS SO ORDERED.
20
        Dated:     April 14, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
